By the Court, Mitchell, Ch. J. and Baldwin, J.
dissenting. If the pauper in question has gained a settlement in the town of Oxford, it is because he’has resided in the town for the full term of six years. Such are the plain, positive directions of the statute ; and no rights or duties exist, as applicable to this case, except what are created by statute. The only point of inquiry, then, must be, has the pauper so resided ? This is, at once, answered in the negative, by the record; and his residing in Derby, before the incorporation of Oxford, Can have no effect whatever.
Judgment, reversed.